Exhibit 99.2 UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION On September 2, 2011, Vasomedical, Inc. (“Vasomedical”) completed the purchase (the “Acquisition”) of all the outstanding capital stock of privately held Fast Growth Enterprises Limited, a British Virgin Islands company that owns Peace Joy Management Ltd. (“PJM”), which owns Life Enhancement Technology Limited (“LET”), and Biox Instruments Co. Ltd. (“Biox”), as per the stock purchase agreement reported on August 23, 2011.The consideration of this acquisition includes a cash payment of $1 million, issuance of 5,000,000 shares of common stock of Vasomedical, as well as the issuance of warrants to purchase 1,500,000 shares of Vasomedical common stock and up to 1,900,000 additional common shares to be issued contingent on the acquired entities meeting certain performance goals. LET, based in Foshan, Guangdong, China, has been Vasomedical’s supplier for its proprietary Enhanced External Counterpulsation (EECP®) systems, including certain Lumenair systems and all AngioNew® systems.Biox, a leading developer and manufacturer of ambulatory monitoring devices in China, is located in Wuxi, Jiangsu, China, and has been Vasomedical’s manufacturer of the Biox series ECG Holter recorder and analysis software as well as ambulatory blood pressure monitoring systems for distribution in the United States.Vasomedical has obtained FDA clearance to market these products in the United States. The Unaudited Pro Forma Financial Information gives effect to the Acquisition using theacquisition method of accounting, after giving effect to the pro forma adjustments discussed in the accompanying notes.This financial information has been prepared from, and should be read in conjunction with, the historical consolidated financial statements and notes thereto of Vasomedical, PJM and Biox included elsewhere in this report. The financial periods required to be presented in this Form 8K/A are based on our fiscal periods.Vasomedical, PJM and Biox have different fiscal year ends.For the purpose of presenting these pro forma financial statements, we used the financial statements for our fiscal year ended May 31, 2011, as filed with the Securities and Exchange Commission (“SEC”) in our most recent Annual Report on Form 10-K, and the financial statements for the three months ended August 31, 2011, in our most recent Quarterly Report on Form 10-Q.To meet the SEC’s pro forma requirements of combining operating results for PJM and Biox for an annual period that ends within 93 days of the end of our latest annual fiscal period as filed with the SEC, we combined PJM’s and Biox’s twelve months ended June 30, 2011 with our fiscal year ended May 31, 2011.For the operating results for the three months ended August 31, 2011 we combined PJM’s and Biox’s three months ended June 30, 2011 with our three months ended August 31, 2011. The Pro Forma Combined Balance Sheet gives effect to the Acquisition as if it had occurred on August 31, 2011, combining the historical balance sheet of Vasomedical as of that date with the balance sheets of PJM and Biox as of June 30, 2011.The Pro Forma Statements of Operations for the twelve month period ending May 31, 2011 and for the three month period ended August 31, 2011 gives effect to the Acquisition as if it had occurred at the beginning of the respective periods. The consolidated financial statements of Vasomedical presented in the Pro Forma Financial information utilize United States Generally Accepted Accounting Principles (“US GAAP”).These statements therefore reflect the impact of US GAAP adjustments made to th historical financial statements of PJM and Biox.The financial statements were translated from Chinese Yuan to US dollars using the following exchange rates of Yuan per US Dollar: 6.47 with respect to the Balance Sheet at August 31, 2011; 6.63 with respect to the Statement of Operations for the twelve months ended May 31, 2011; and 6.51 for the statement of operations for the 3 months ended August 31, 2011. The Pro Forma Combined Financial Information is unaudited, and is not necessarily indicative of the consolidated results that actually would have occurred if the Acquisition had been consummated at the beginning of the periods presented, nor does it purport to present the future financial position and results of operations for future periods. 1 Exhibit 99.2.1 PRO-FORMA COMBINED STATEMENT OF OPERATIONS FOR THE TWELVE MONTHS ENDED MAY 31, 2011 Fast Growth Enterprises, Ltd. Vasomedical, Inc. BIOX Instruments Co. Ltd. Peace Joy Management Ltd. Consolidation Adjustments Combined Proforma Revenues Equipment sales $ ) (4
